     Case 3:18-cv-00463-BEN-MSB Document 84 Filed 12/14/20 PageID.499 Page 1 of 5



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    GIC PRIVATE LIMITED,                         )    Case No.: 3:18-cv-00463-BEN-MSB
                         Plaintiff,                )    Related Case No.: 3:17-cv-00121-TWR-
12
                                                   )    MSB
13    v.                                           )
                                                   )    ORDER GRANTING
14    QUALCOMM INCORPORATED,
                                                   )    CHRISTOPHER STUDEBAKER’S
15                       Defendant.                )    MOTION FOR WITHDRAWAL AS
                                                   )    COUNSEL
16
                                                   )
17                                                 )    [ECF No. 82]
18   I.    INTRODUCTION
19         Plaintiff GIC Private Limited (“Plaintiff”) brings this action for violation of federal
20   securities laws against Defendant Qualcomm Incorporated (“Defendant”). ECF No. 1.
21         Before the Court is the Motion to Withdraw as Counsel of Record of Christopher
22   S. Studebaker, formerly of Kirby McInerney LLP, and counsel of record for Plaintiff (the
23   “Motion”).    ECF No. 82.        After considering the papers submitted, supporting
24   documentation, and applicable law, the Court GRANTS the Motion.
25   II.   BACKGROUND
26         On March 2, 2018, Plaintiff filed its complaint against Defendant, alleging one
27   claim for violation for violation of Section 10(b) of the Exchange Act and SEC Rule 10b-
28   5. ECF No. 1. Plaintiff alleges, inter alia, that Defendant falsely represented that it

                                                  -1-
                                                                               3:18-cv-00463-BEN-MSB
     Case 3:18-cv-00463-BEN-MSB Document 84 Filed 12/14/20 PageID.500 Page 2 of 5



1    licensed its standard-essential patents on a non-discriminatory basis to the entire cellular
2    communications industry. Id. at 7, ¶ 3.
3    III.   LEGAL STANDARD
4           An attorney may not withdraw as counsel except by leave of court, permitting the
5    party to either appear on the party’s own behalf or substitute other counsel in as counsel
6    of record. S.D. Cal. Civ. R. 83.3(f)(1); see also P.I.C. Int’l, Inc. v. Gooper Hermetic, Ltd.,
7    No. 3:19-CV-00734-BEN-LL, 2020 WL 2992194, at *1 (S.D. Cal. June 4, 2020). Under
8    the Local Rules, “[o]nly natural persons representing their individual interests in propria
9    persona may appear in court without representation by an attorney permitted to practice
10   pursuant to Civil Local Rule 83.3.” S.D. Cal. Civ. R. 83.3(k). “All other parties, including
11   corporations, partnerships and other legal entities, may appear in court only through an
12   attorney permitted to practice pursuant to Civil Local Rule 83.3.” Id.; see also Laskowitz
13   v. Shellenberger, 107 F. Supp. 397, 398 (S.D. Cal. 1952) (“Since a corporation cannot
14   practice law, and can only act through the agency of natural persons, it follows that it can
15   appear in court on its own behalf only through a licensed attorney.”). Thus, courts may
16   not grant a motion to withdraw filed by counsel for a corporate entity unless the attorney
17   and/or corporate entity have arranged for qualified replacement counsel to substitute in as
18   counsel of record. See, e.g., S.D. Cal. Civ. R. 83.3(k).
19          A motion to withdraw must (1) be served on the adverse party and moving
20   attorney’s client and (2) include a declaration regarding service of the motion on those
21   parties. S.D. Cal. Civ. R. 83.3(f)(3). “Failure to . . . file the required declaration of service
22   will result in a denial of the motion.” S.D. Cal. Civ. R. 83.3(f)(3)(b). California law
23   governs issues of ethics and professional responsibility in federal courts. See, e.g.,
24   Radcliffe v. Hernandez, 818 F.3d 537, 541 (9th Cir. 2016) (“California law governs
25   questions of conflicts of interest and disqualification”); see generally RESTATEMENT
26   (THIRD) OF THE LAW GOVERNING LAWYERS § 1 cmt. b (2000) (“Federal district
27   courts generally have adopted the lawyer code of the jurisdiction in which the court sits,
28   and all federal courts exercise the power to regulate lawyers appearing before them.”);
                                                    -2-
                                                                                  3:18-cv-00463-BEN-MSB
     Case 3:18-cv-00463-BEN-MSB Document 84 Filed 12/14/20 PageID.501 Page 3 of 5



1    but see Unified Sewerage Agency of Washington Cty., Oregon v. Jelco, Inc., 646 F.2d
2    1339, 1342 n.1 (9th Cir. 1981) (“We express no opinion on the law to apply where the
3    district court has not designated the applicable rules of professional responsibility (e.g.,
4    state law, the Model Code of Professional Responsibility, or a federal common law of
5    professional responsibility).”). Under Rule 1.16 of California’s Rules of Professional
6    Conduct, effective June 1, 2020, subdivision (a) governs mandatory withdrawal while
7    subdivision (b) governs permissive withdrawal.
8           “It is the duty of the trial court to see that the client is protected, so far as possible,
9    from the consequences of an attorney’s abandonment.” CE Res., Inc. v. Magellan Group,
10   LLC, No. 08-cv-02999-MCE-KJM, 2009 WL 3367489, at *2 (E.D. Cal. Oct. 14, 2009)
11   (denying motion to withdraw where corporation would be left unrepresented by counsel)
12   (citations omitted). “[C]onclusory assertions that there was a communication breakdown
13   is not sufficient to warrant withdrawal.” Amazon Logistics, Inc. v. Mann Bros. Transp.,
14   Inc., No. 1:19-cv-01060-DAD-SAB, 2020 WL 2194005, at *4 (E.D. Cal. May 6, 2020).
15   At the same time, the attorney must “preserve client confidences even when seeking to be
16   relieved as counsel.” Tuft, Mark L., et al., Cal. Prac. Guide Prof. Resp., Ch. 10-B (Dec.
17   2019); see also Cal. State Bar Form. Opn. 2015-192 (decided under former rule, providing
18   that an attorney may disclose to court only as much as reasonably necessary to
19   demonstrate need to withdraw).
20   IV.   DISCUSSION
21         “In ruling on a motion to withdraw as counsel, courts consider: (1) the reasons why
22   withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
23   harm withdrawal might cause to the administration of justice; (4) the degree to which
24   withdrawal will delay the resolution of the case.” Garrett v. Ruiz, No. 11-cv-2540-IEG-
25   WVG, 2013 WL 163420 (S.D. Cal. Jan. 14, 2013); see also Bernstein v. City of Los
26   Angeles, No. CV1903349PAGJSX, 2020 WL 4288443, at *1–2 (C.D. Cal. Feb. 25, 2020)
27   (same).
28         In the present case, Mr. Studebaker does not specify whether withdrawal is being
                                                    -3-
                                                                                   3:18-cv-00463-BEN-MSB
     Case 3:18-cv-00463-BEN-MSB Document 84 Filed 12/14/20 PageID.502 Page 4 of 5



1    sought under subdivision (a) or (b) of Rule 1.16 of the California Rules of Professional
2    Conduct, but the facts argued indicate withdrawal is sought under subdivision (b). Under
3    subdivision (b), an attorney may (but not must) withdraw from representing a client where
4    (1) “a continuation of the representation is likely to result in a violation of these rules or
5    the State Bar Act,” (2) the attorney “believes in good faith, in a proceeding pending before
6    a tribunal, that the tribunal will find the existence of other good cause for withdrawal,”
7    (3) the client (a) “insists upon presenting a claim or defense in litigation . . . that is not
8    warranted under existing law and cannot be supported by good faith argument for an
9    extension, modification, or reversal of existing law,” (b) “either seeks to pursue a criminal
10   or fraudulent course of conduct or has used the lawyer’s services to advance a course of
11   conduct that the lawyer reasonably believes was a crime or fraud,” (c) “insists that the
12   lawyer pursue a course of conduct that is criminal or fraudulent,” (d) “by other conduct
13   renders it unreasonably difficult for the lawyer to carry out the representation effectively,”
14   (e) “breaches a material term of an agreement with, or obligation, to the lawyer relating
15   to the representation, and the lawyer has given the client a reasonable warning after the
16   breach that the lawyer will withdraw unless the client fulfills the agreement or performs
17   the obligation,” or (f) “knowingly and freely assents to termination of the representation.”
18   Cal. R. Prof. Conduct, Rule 1.16(b). Subdivision (c) provides that “[i]f permission for
19   termination of a representation is required by the rules of a tribunal, a lawyer shall not
20   terminate a representation before that tribunal without its permission.” Cal. R. Prof.
21   Conduct, Rule 1.16(c). Finally, subdivision (d) requires that “[a] lawyer shall not
22   terminate a representation until the lawyer has taken reasonable steps to avoid reasonably
23   foreseeable prejudice to the rights of the client, such as giving the client sufficient notice
24   to permit the client to retain other counsel.” Cal. R. Prof. Conduct, Rule 1.16(d).
25         Here, Mr. Studebaker moves to withdraw on the basis that he “has resigned from
26   his position with Kirby McInerney LLP.” ECF No. 82 at 1, ¶ 1. Although he does not
27   indicate whether the client consents to the withdrawal, he makes clear that (1) “Kirby
28   McInerney LLP, through the undersigned counsel of record [Ira M. Press], continues to
                                                   -4-
                                                                                3:18-cv-00463-BEN-MSB
     Case 3:18-cv-00463-BEN-MSB Document 84 Filed 12/14/20 PageID.503 Page 5 of 5



1    serve as counsel for Plaintiff,” id. at 1, ¶ 2, and (2) Ira M. Press “will serve a copy of this
2    motion on Plaintiff in accordance with Southern District of California Local Civil Rule
3    83.3(f)(3),” id. at 2, ¶ 3. As such, it appears his withdrawal will not cause prejudice to
4    his client or any other parties. Further, withdrawal will not delay resolution of this case.
5    V.    CONCLUSION
6          For the above reasons, the Court GRANTS the Motion as follows:
7          1.     Christopher S. Studebaker’s Motion to Withdraw as Counsel of Record is
8     GRANTED.
9          2.     The law firm of Kirby McInerney LLP shall continue to serve as counsel for
10    Plaintiff and shall immediately serve Plaintiff and Christopher S. Studebaker with a copy
11    of this Order and thereafter file a proof of service to confirm the same.
12         3.     The Clerk of Court shall update the docket to reflect the withdrawal of
13    Christopher S. Studebaker as counsel of record for Plaintiff.
14         IT IS SO ORDERED.
15    DATED:      December 14, 2020
16                                                          HON. ROGER T. BENITEZ
                                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -5-
                                                                                3:18-cv-00463-BEN-MSB
